DETAILED ACTION
Status of Application
Receipt of the claim set filed on 2/17/2021, is acknowledged.
Claims 1-19 are pending and currently under consideration. 
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C. 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 20190015470 A1) hereinafter Peng.
	Regarding claims 1-5 and 7-19, Peng discloses the composition or pharmaceutical composition may further comprise naturally-derived active ingredients 
Peng discloses the composition may comprise from about 0.1% to about 90% by weight of such additional active ingredients, for example, from about 1% to about 80% by weight of the composition or pharmaceutical composition [0049].
 	Peng discloses the composition or pharmaceutical composition may further comprise a nutrient ingredient selected from the group consisting of vitamins and minerals, and combinations thereof. The vitamin may be carotenoids including zeaxanthin and lutein. Peng discloses the composition may comprise from about 0.0001% to about 50% by weight of vitamin(s) and/or mineral(s), based on the total weight of the composition [0051]. Peng discloses the composition as a powder [0098].
 	Peng discloses the composition is orally administered daily to the subject [0062].
Peng discloses a method comprising administering the composition or pharmaceutical composition described herein to a subject [0065].
 	Peng discloses the compositions may also be used for improving cerebrovascular or brain health, such as to improve focus, concentration and memory support, via the maintenance of healthy blood flow [0069].
	Peng does not explicitly disclose each of the components of the composition in a single embodiment.	
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Peng, to arrive at the instant invention. 
.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 20190015470 A1) hereinafter Peng as applied to claims 1-5 and 7-19 above and further in view of Das et al. (“Potential of Glycowithanolides From Withania Somnifera (Ashwagandha) as Therapeutic Agents for The Treatment of Alzheimer's Disease” World Journal of Pharmaceutical Research SJIF Impact Factor 5.990, Volume 4, Issue 6, 2015) hereinafter Das.
	Regarding claim 6, Peng does not explicitly disclose glycoawithanolides.
 	However, Das discloses plant Withania somnifera which is used as herb in Ayurvedic medicine contain steroidal lactones glycowithanolides (Withaferin A, Withasomniferin-A) which has potential as therapeutic agent for Alzheimer’s Disease (AD) (abstract). Glycowithanolides (Withaferin A, withasomniferin A) which are isolated from W. somnifera seems to have therapeutic properties for AD. Withaferin A exhibits a vital role in ibotenic acid induced cognitive defects (Section GLYCOWITHANOLIDES FROM W. SOMNIFERA).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition as disclosed by Peng, to 
	One of ordinary skill in the art would have been motivated to do so because both Peng and Das are in the field of Ashgawanda containing compositions, and Das discloses glycoawithanolides has therapeutic properties for AD in particular with regard to cognitive defects (Section GLYCOWITHANOLIDES FROM W. SOMNIFERA), thus it would have been obvious to one of ordinary skill in the art to combine prior art elements according to known methods to arrive at the instant invention.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615